Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
The examiner is in receipt of applicant’s response to Restriction requirement mailed 11/24/2020, which was received 2/24/2021. Acknowledgement is made to the election of Species Group ID including claims 1,2,4,5,8,9,14,15,17,18,21,22, without traverse and the amendment to include claims 27,28.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,2,4,5,8,9,14,15,17,18,21,22,27,28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1. (Original) A method for managing a request for assistance, the method comprising:
receiving, over a communication network, an electronic assistance request from a driver device associated to a driver entity, the request defining a location of the driver device and at least one assistance parameter;
determining from a pool of provider entities, a set of one or more available provider entities, each provider entity of the pool of provider entities being defined by a respective geographical coverage zone, each available provider entity having a geographical coverage zone encompassing the location;
transmitting, over the communication network, an electronic assistance solicitation to each provider entity of the set of available provider entities, the electronic assistance solicitation indicating the location and the at least one assistance parameter defined in the received electronic assistance request;
receiving, over the communication network, an electronic assistance offer from each of a subset of the set of available provider entities, each electronic assistance offer defining a respective offer price and a respective estimated time of arrival;
transmitting the received one or more electronic assistance offers to the
driver device;
receiving, over the communication network, an electronic response from the driver device indicating an acceptance of one of the electronic assistance offers;
receiving an electronic payment from the driver entity of an amount of funds corresponding to the offer price defined in the accepted electronic assistance offer;
transmitting, over a wireless communication network, a notification to an operator device associated to an assistance operator entity associated to the provider entity of the accepted electronic assistance offer, the notification indicating the location
and at least one assistance parameter defined in the received electronic assistance request;
determining a duration of an operator arrival timer based on the estimated time of arrival defined in the accepted electronic assistance offer; and
upon transmitting the notification to the operator device, beginning counting down of the operator arrival timer.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features italicized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the using basic ecommerce tools to provide a tow service, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “transmit, store, acquire, accept, determine, generate and transmit” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Original) A method for managing a request for assistance, the method comprising:
receiving, over a communication network, an electronic assistance request from a driver device associated to a driver entity, the request defining a location of the driver device and at least one assistance parameter;
determining from a pool of provider entities, a set of one or more available provider entities, each provider entity of the pool of provider entities being defined by a respective geographical coverage zone, each available provider entity having a geographical coverage zone encompassing the location;
over the communication network, an electronic assistance solicitation to each provider entity of the set of available provider entities, the electronic assistance solicitation indicating the location and the at least one assistance parameter defined in the received electronic assistance request;
receiving, over the communication network, an electronic assistance offer from each of a subset of the set of available provider entities, each electronic assistance offer defining a respective offer price and a respective estimated time of arrival;
transmitting the received one or more electronic assistance offers to the
driver device;
receiving, over the communication network, an electronic response from the driver device indicating an acceptance of one of the electronic assistance offers;
receiving an electronic payment from the driver entity of an amount of funds corresponding to the offer price defined in the accepted electronic assistance offer;
transmitting, over a wireless communication network, a notification to an operator device associated to an assistance operator entity associated to the provider entity of the accepted electronic assistance offer, the notification indicating the location
and at least one assistance parameter defined in the received electronic assistance request;
determining a duration of an operator arrival timer based on the estimated time of arrival defined in the accepted electronic assistance offer; and
upon transmitting the notification to the operator device, beginning counting down of the operator arrival timer. 
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of electronic interface to prove the tow service, are recited at a high-level of generality (i.e., computer performing as would be expected) such that it amounts no more than mere instructions to apply the exception 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 14 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2,4,5,8,9,27,15,17,18,21,22,28 are dependencies of claims 1 and 14. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the request for assistance is a request for roadside assistance;
wherein the electronic assistance request is an electronic roadside assistance request;
wherein the at least one assistance parameter comprises at least one roadside assistance parameter;
wherein the electronic assistance solicitation is an electronic roadside assistance solicitation;
wherein the electronic assistance offer is an electronic roadside assistance offer; and wherein the assistance operator entity is a roadside assistance operator entity.
receiving an assistance adjustment request indicating a change in a status in the performance of the accepted electronic roadside assistance offer; and
releasing at least a portion of the received amount of funds based on the assistance adjustment request.
wherein the amount of funds to be released and the recipient of the released portion is determined based on the type of the assistance adjustment request and an amount of time remaining on the operator arrival timer at the time of receiving the adjustment request.
wherein the type of the assistance adjustment request is an assistance incomplete notification; and
wherein the amount of funds to be released and the recipient of the released portion is determined based on the amount of time remaining on the operator arrival timer at the time of receiving the assistance incomplete notification.
wherein the type of the assistance adjustment request incomplete notification is a provider cancellation notification; and
wherein in response to receiving the provider cancellation notification:
receiving an electronic payment from the provider entity of the accepted electronic roadside assistance offer; and recording a credit to the user entity of a portion of the electronic payment received from the provider entity of the accepted electronic roadside assistance offer
wherein the amount of the electronic payment received from the provider entity of the accepted electronic roadside assistance offer is determined based on the amount of time remaining on the operator arrival timer at the time of the provider cancellation notification.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,8,9,14,15,21,22 are rejected under 35 U.S.C. 103 as being unpatentable over Battleson (US PG PUB 20190197647) in view of Radhakrishnan (US PG PUB 20130246301).


In regards to claim 1, Battleson discloses a method for managing a request for assistance, the method comprising:
receiving, over a communication network, an electronic assistance request from a driver device associated to a driver entity, the request defining a location of the driver device and at least one assistance parameter (Battleson, FIG 15, operator gets request from customer which defines the address of the disabled vehicle);
determining from a pool of provider entities, a set of one or more available provider entities, each provider entity of the pool of provider entities being defined by a respective geographical coverage zone, each available provider entity having a geographical coverage zone encompassing the location (Battleson, FIG 23, user is given choice of 4 tow operators in proximity to vehicle);
transmitting, over the communication network, an electronic assistance solicitation to each provider entity of the set of available provider entities, the electronic assistance solicitation indicating the location and the at least one assistance parameter defined in the received electronic assistance request (Battleson, FIG 15, request for fuel at a location is given to tow operator to provide ETA and accept the request for Fuel);
receiving, over the communication network, an electronic assistance offer from each of a subset of the set of available provider entities, each electronic assistance offer defining a respective offer price and a respective estimated time of arrival (Battleson, FIG 16, ETA given as 8:25 AM;
Battleson teaches a (Battleson, FIG 23) but does not dpecifically mention  

driver device (Battleson FIG 23, driver device receiving offers of response time for service from a plurality of service providers);
receiving, over the communication network, an electronic response from the driver device indicating an acceptance of one of the electronic assistance offers (Battleson, FIG 23, user selects tow operator and service and sends request);
Battleson teaches accepting a tow operators terms, but does not specifically mention receiving an electronic payment from the driver entity of an amount of funds corresponding to the offer price defined in the accepted electronic assistance offer. Radhakrishnan teaches receiving an electronic payment from the driver entity of an amount of funds corresponding to the offer price defined in the accepted electronic assistance offer (Radhakrishnan, para 0019, “the fare for the transport is determined automatically, using a program platform that is shared by the devices of both customer and driver. Moreover, the customer's funds may be automatically accessed and/or charged. In some examples, funds may be transferred to the driver/respondent. Thus, the driver is provided an incentive in participating in the platform, by being assured that funds for services will be received”).
transmitting, over a wireless communication network, a notification to an operator device associated to an assistance operator entity associated to the provider entity of the accepted electronic assistance offer, the notification indicating the location
and at least one assistance parameter defined in the received electronic assistance request (Radhakrishnan, para 0015, “According to embodiments, individual drivers may be selected as respondents to a customer request, whom in turn have the 
determining a duration of an operator arrival timer based on the estimated time of arrival defined in the accepted electronic assistance offer (Battleson, FIG 23, eta establishes the duration); and
upon transmitting the notification to the operator device, beginning counting down of the operator arrival timer (Radhakrishnan , para 0046, “The server 300 also includes tracking components 360, 370 which track (or monitor position and status) of the customer and the driver when the fare request is initiated (e.g. when the driver is en route to the customer) and when the fare is ongoing (driver is delivering customer to destination). A presentation component 352, 354 may be provided to generate a graphic user interface for each of the customer and the driver prior to and after pickup. Payment component 380 may be included to handle automatic payment for the fare by the customer. These components are described in greater detail below”).

In regards to claim 2, the combination of Battleson and Radhakrishnan teach wherein the request for assistance is a request for roadside assistance;
wherein the electronic assistance request is an electronic roadside assistance request (Battleson, abstract);

wherein the electronic assistance solicitation is an electronic roadside assistance solicitation (Battleson, FIG 23);
wherein the electronic assistance offer is an electronic roadside assistance offer; and wherein the assistance operator entity is a roadside assistance operator entity (Battleson, FIG 23, available technicians).


In regards to claim 8, the combination of Battleson and Radhakrishnan teach wherein the type of the assistance adjustment request incomplete notification is a provider cancellation notification; and
wherein in response to receiving the provider cancellation notification:
further receiving an electronic payment from the provider entity of the accepted electronic roadside assistance offer; and recording a credit to the user entity of a portion of the electronic payment received from the provider entity of the accepted electronic roadside assistance offer ( Dicker, para 0020, “Furthermore, given the schedule intensive nature of the scheduled ride service, the network system can provide compensation schemas for both requesting users and drivers based on lateness and/or cancelations by both driver and requesting user. In one example, the network system can monitor the selected vehicle via, for example, location-based resources (e.g., global positioning system (GPS) resources) of the driver's mobile computing device to identify when the optimal vehicle arrives at the start location. If the scheduled start time has 

In regards to claim 9, the combination of Battleson and Radhakrishnan teach wherein the amount of the electronic payment received from the provider entity of the accepted electronic roadside assistance offer is determined based on the amount of time remaining on the operator arrival timer at the time of the provider cancellation notification (Dicker para 0021).

In regards to claim 14, the combination of Battleson and Radhakrishnan teach computer-implemented system for managing a request for assistance, the system comprising:
at least one data storage device; and
at least one processor operably coupled to the at least one storage device, the at least one processor being configured for:
receiving, over a communication network, an electronic assistance request from a driver device associated to a driver entity, the request defining a location of the driver device and at least one assistance parameter;
determining from a pool of provider entities, a set of one or more available provider entities, each provider entity of the pool of provider entities being defined by a 
transmitting, over the communication network, an electronic assistance solicitation to each provider entity of the set of available provider entities, the electronic assistance solicitation indicating the location and the at least one assistance parameter defined in the received electronic assistance request;
receiving, over the communication network, an electronic assistance offer from each of a subset of the set of available provider entities, each electronic assistance offer defining a respective offer price and a respective estimated time of arrival;
transmitting the received one or more electronic assistance offers to the driver device;
receiving, over the communication network, an electronic response from the driver device indicating an acceptance of one of the electronic assistance offers;
receiving an electronic payment from the driver entity of an amount of funds corresponding to the offer price defined in the accepted electronic assistance offer;
transmitting, over a wireless communication network, a notification to an operator device associated to an assistance operator entity associated to the provider entity of the accepted electronic assistance offer, the notification indicating the location and at least one assistance parameter defined in the received electronic assistance request;
determining a duration of an operator arrival timer based on the estimated time of arrival defined in the accepted electronic assistance offer; and
upon transmitting the notification to the operator device, beginning counting down of the operator arrival timer (see response to claim 1).

In regards to claim 15, the combination of Battleson and Radhakrishnan teach wherein the request for assistance is a request for roadside assistance;
wherein the electronic assistance request is an electronic roadside assistance request;
wherein the at least one assistance parameter comprises at least one roadside assistance parameter;
wherein the electronic assistance solicitation is an electronic roadside assistance solicitation;
wherein the electronic assistance offer is an electronic roadside assistance offer; and 
wherein the assistance operator entity is a roadside assistance operator entity (see response to claim 2).


In regards to claim 21, the combination of Battleson and Radhakrishnan teach wherein the type of the assistance adjustment request incomplete notification is a provider cancellation notification; and
wherein the processor is further configured for, in response to receiving the provider cancellation notification:
further receiving an electronic payment from the provider entity of the accepted electronic roadside assistance offer; and


In regards to claim 22, the combination of Battleson and Radhakrishnan teach wherein the amount of the electronic payment received from the provider entity of the accepted electronic roadside assistance offer is determined based on the amount of time remaining on the operator arrival timer at the time of the provider cancellation notification (see response to claim 9).

Claims 4,5,17,18,27,28 are rejected under 35 U.S.C. 103 as being unpatentable over Battleson (US PG PUB 20190197647) in view of Radhakrishnan (US PG PUB 20130246301).

In regards to claim 4, the combination of Battleson and Radhakrishnan teach adjusting the compensation based on a user’s selection, but does not specifically mention receiving an assistance adjustment request indicating a change in a status in the performance of the accepted electronic roadside assistance offer; and
releasing at least a portion of the received amount of funds based on the assistance adjustment request. Dicker teaches adjusting the compensation based on a user’s selection, but does not specifically mention receiving an assistance adjustment request indicating a change in a status in the performance of the accepted electronic roadside assistance offer; and releasing at least a portion of the received amount of 

In regards to claim 5, the combination of Battleson, Radhakrishnan and Dicker teach wherein the amount of funds to be released and the recipient of the released portion is determined based on the type of the assistance adjustment request and an amount of time remaining on the operator arrival timer at the time of receiving the adjustment request (Dicker, 0021).

In regards to claim 27, the combination of Battleson, Radhakrishnan and Dicker teach wherein the type of the assistance adjustment request is an assistance incomplete notification; and
wherein the amount of funds to be released and the recipient of the released portion is determined based on the amount of time remaining on the operator arrival timer at the time of receiving the assistance incomplete notification (decker, para 0021, wasted time).

In regards to claim 17, the combination of Battleson, Radhakrishnan and Dicker teach wherein the processor is further configured for:
receiving an assistance adjustment request indicating a change in a status in the performance of the accepted electronic roadside assistance offer; and
releasing at least a portion of the received amount of funds based on the assistance adjustment request (see response to claim 4).

In regards to claim 18, the combination of Battleson, Radhakrishnan and Dicker teach wherein the amount of funds to be released and the recipient of the released portion is determined based on the type of the assistance adjustment request and an amount of time remaining on the operator arrival timer at the time of receiving the adjustment request (see response to claim 5).

In regards to claim 28, the combination of Battleson, Radhakrishnan and Dicker teach wherein the type of the assistance adjustment request is an assistance incomplete notification; and
wherein the amount of funds to be released and the recipient of the released portion is determined based on the amount of time remaining on the operator arrival timer at the time of receiving the assistance incomplete notification (see response to claim 27).

Discussion of Other Prior Art
	(i) Lohoti teaches a Tow truck app that allows users to select the type of service and have that service accepted by the provider.
	(ii) appdupe, teaches a Tow truck app that allows users to select the type of service and have that service accepted by the provider.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450

or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625